Order filed January 24, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01019-CV
                                  ____________

    LORETTA BRANCH, GRAYLYN JUDKINS AND WANDA FORD,
                         Appellants

                                        V.

         MONUMENTAL LIFE INSURANCE COMPANY, Appellee


      On Appeal from the County Court at Law No. 1 & Probate Court
                         Brazoria County, Texas
                    Trial Court Cause No. CIO46943

                                   ORDER

      The clerk’s record was due on or before December 14, 2012, but has not
been filed. The clerk responsible for preparation of the record advised this court
that appellant had not made arrangements to pay for the record.

      Unless, within fifteen days from the date of this order, appellant pays or
makes arrangements to pay for the record and provides this court with proof of
payment, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 37.3(b).

                                    PER CURIAM